UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6642


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KENNETH JUNIOR SMITH,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:98-cr-01169-HMH-1)


Submitted:   August 22, 2013                 Decided:   August 27, 2013


Before MOTZ, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Junior Smith, Appellant Pro Se. Elizabeth Jean Howard,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kenneth   Junior     Smith        appeals   the   district    court’s

denial of his Fed. R. Crim. P. 36 motion to clarify the oral

pronouncement of his sentence.             We have reviewed the record and

find no reversible error.           Accordingly, we affirm the denial of

Smith’s   motion.       We     dispense    with    oral   argument   because      the

facts   and    legal    contentions       are    adequately     presented    in   the

materials     before    this    court     and    argument   would    not    aid   the

decisional process.

                                                                            AFFIRMED




                                           2